Motion for reargument granted, without costs, and, upon reargument, decretal paragraph of decision dated December 6,1984 [106 AD2d 744] amended to read as follows: “Order affirmed, with costs, and matter remitted to Special Term for the scheduling of a date upon which defendant Heins is to submit to an examination before trial.”
And ordering paragraph of order entered December 14, 1984 amended to read as follows: “ordered, that the order appealed *986from be and the same is hereby affirmed with costs, and matter remitted to Special Term for the scheduling of a date upon which defendant Heins is to submit to an examination before trial.”
Motion for permission to appeal to the Court of Appeals denied, without costs. Main, J. P., Mikoll, Yesawich, Jr., Levine and Harvey, JJ., concur.